IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-53,961-06


EX PARTE ALFRED ARMANDO ACROND, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08-03488-A IN THE 252ND JUDICIAL DISTRICT COURT
FROM JEFFERSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded nolo contendere to
possession of a controlled substance, and was sentenced to five years' imprisonment. 
	On February 1, 2011, the trial court made findings of fact and conclusions of law addressing
Applicant's three grounds for review.  The trial court recommended that the application be denied
and dismissed.  On February 8, 2011, Applicant filed a supplement in the district court, raising four
additional grounds for review.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that were raised by Applicant in his supplemental grounds.  Nonetheless, this Court has
undertaken an independent review of all the evidence in the record.  Therefore, based on the trial
court's findings of fact and conclusions of law as well as this Court's independent review of the
entire record, we deny relief.
 
Filed: March 9, 2011
Do not publish